Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT
     This Common Stock Purchase Agreement (this “Agreement”) is dated as of
August 10, 2010, by and between MannKind Corporation, a Delaware corporation
(the “Company”), and Seaside 88, LP, a Florida limited partnership (such
investor, including its successors and assigns, “Seaside”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to Seaside, and Seaside desires to
purchase from the Company, up to 18,200,000 shares of Common Stock (as the same
may be proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock, all
such adjustments to be made in a commercially reasonable manner) on the Closing
Dates;
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
          “10-Day VWAP” shall be an amount equal to the volume weighted average
of actual trading prices measured in hundredths of cents of the Common Stock on
the Trading Market for the ten consecutive Trading Days immediately prior to a
Closing Date, as reported by Bloomberg Financial Markets.
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144.
          “Closing” means the Initial Closing and each Subsequent Closing.
          “Closing Dates” means the Initial Closing Date and each Subsequent
Closing Date.
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” means the common stock of the Company, par value $0.01
per share, and any securities into which such common stock may hereafter be
reclassified.
          “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
option, warrant or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.





--------------------------------------------------------------------------------



 



          “Company Counsel” means Cooley LLP, or other counsel (including
in-house counsel of the Company) reasonably acceptable to Seaside.
          “Disclosure Schedules” means the disclosure schedules of the Company
delivered concurrently herewith, as updated by the Company from time to time.
          “Dollar Limit” shall have the meaning ascribed to such term in
Section 2.6(b).
          “DTC” means the Depository Trust Company.
          “DWAC” means DTC’s Deposit Withdrawal Agent Commission system.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Floor” shall mean $6.50 (as the same may be proportionately adjusted
in respect of any stock split, stock dividend, combination, recapitalization or
the like with respect to the Common Stock, all such adjustments to be made in a
commercially reasonable manner).
          “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
          “Initial Closing” means the closing of the purchase and sale of the
Common Stock pursuant to Section 2.1.
          “Initial Closing Date” means September 22, 2010 or such later date
when the Transaction Document and other documents required to be executed and
delivered in connection with the Initial Closing pursuant this Agreement have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) Seaside’s obligations to purchase the Shares and
(ii) the Company’s obligations to issue and deliver the Shares have been
satisfied or waived.
          “Intellectual Property” shall have the meaning ascribed to such term
in Section 3.1(q).
          “Lien” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
          “Material Adverse Effect” means any condition, event, change or effect
that would reasonably be expected to have a material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business or financial condition of the Company
and its Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under the
Transaction Document, but shall not mean or include any condition, event, change
or effect which (1) is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or the
outbreak of war or international hostilities, or any escalation or material
worsening thereof, civil unrest, sabotage or military actions, whether in the
United States or elsewhere) or the Company’s industry in general and not
specifically relating to the Company or having a disproportionate impact on the
Company, (2) results from the announcement of this

2



--------------------------------------------------------------------------------



 



Agreement or the transactions contemplated hereby, or (3) is or results from any
breach of any representation, warranty, covenant or agreement contained in this
Agreement by Seaside.
          “Per Share Purchase Price” shall be the 10-Day VWAP multiplied by
0.92.
          “Permits” shall have the meaning ascribed to such term in
Section 3.1(r).
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Prospectus Supplement” means the supplement or supplements to the
base prospectus contained in the Registration Statement to be filed in
connection with the sale to Seaside, or the resale by Seaside, of the Shares.
          “Registration Statement” means the registration statement of the
Company, Commission File No. 333-166404, as the same may be amended from time to
time, including any related Rule 462(b) registration statement or amendment
thereto, covering the sale to Seaside, or the resale by Seaside, of the Shares.
          “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such rule.
          “Seaside Party” shall have the meaning ascribed to such term in
Section 4.6.
          “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(h).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Shares” means the shares of Common Stock issued or issuable to
Seaside pursuant to this Agreement.
          “Short Sales” shall include, without limitation, all “short sales” as
defined in Rule 200 of Regulation SHO of the Exchange Act and all types of
forward sale contracts, options, puts, calls, swaps and similar arrangements
(including on a total return basis).
          “Subsequent Closing” means each closing of the purchase and sale of
the Common Stock pursuant to Section 2.2.

3



--------------------------------------------------------------------------------



 



          “Subsequent Closing Date” means every 14th day (or, if such day is not
a Trading Day, then the first day thereafter that is a Trading Day) commencing
14 days after the Initial Closing Date and ending on or about the date that is
approximately 50 weeks subsequent to the Initial Closing Date, or such later
dates when all conditions precedent to (i) Seaside’s obligations to purchase the
Shares and (ii) the Company’s obligations to issue and deliver the Shares have
been satisfied or waived, in each event with respect to such Subsequent Closing,
unless this Agreement is earlier terminated pursuant to the terms hereof.
          “Subsidiary” shall have the meaning ascribed to such term in
Section 3.1(a).
          “Trading Day” means a day on which the Common Stock is traded on a
Trading Market.
          “Trading Market” means whichever of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the New York Stock Exchange, the NYSE Alternext Exchange, the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq Global
Select Market.
          “Transaction Document” means this Agreement.
ARTICLE II
PURCHASE AND SALE
     2.1 Initial Closing. On the Initial Closing Date, Seaside shall purchase
from the Company, and the Company shall issue and sell to Seaside, 700,000
Shares at the Per Share Purchase Price. Upon satisfaction or waiver of the
conditions set forth in Sections 2.3, 2.4, 2.5 and 2.6, the Initial Closing
shall occur on the Initial Closing Date at the offices of White White & Van
Etten PC, 55 Cambridge Parkway, Cambridge, MA 02142, or such other location as
the parties shall mutually agree.
     2.2 Subsequent Closings. On each Subsequent Closing Date, subject to
Section 2.6, Seaside shall purchase from the Company, and the Company shall
issue and sell to Seaside, 700,000 Shares (as the same may be proportionately
adjusted in respect of any stock split, stock dividend, combination,
recapitalization or the like with respect to the Common Stock, all such
adjustments to be made in a commercially reasonable manner) at the Per Share
Purchase Price. Upon satisfaction or waiver of the conditions set forth in
Sections 2.3, 2.4, 2.5 and 2.6, each Subsequent Closing shall occur on the
Subsequent Closing Date at the offices of White White & Van Etten PC, 55
Cambridge Parkway, Cambridge, MA 02142, or such other location as the parties
shall mutually agree.
     2.3 Deliveries by the Company. On each Closing Date, the Company shall
deliver or cause to be delivered to Seaside the following:
          (a) subject to Section 2.6(b), 700,000 Shares (as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock, all
such adjustments to be made in a commercially reasonable manner), registered in
the name of Seaside, via the DTC DWAC system, as specified on the signature
pages hereto;

4



--------------------------------------------------------------------------------



 



          (b) an officer’s certificate of the Company’s Chief Executive Officer
or Chief Financial Officer in substantially the form of Exhibit A attached
hereto; and
          (c) solely on the Initial Closing Date, a legal opinion of Company
Counsel, in substantially the form of Exhibit B attached hereto.
     2.4 Deliveries by Seaside. On each Closing Date, Seaside shall deliver or
cause to be delivered to the Company an amount equal to the Per Share Purchase
Price for each such Closing multiplied by 700,000 (as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock, all
such adjustments to be made in a commercially reasonable manner), subject to
Section 2.6(b), in each case by wire transfer of immediately available funds to
the account as specified in writing by the Company, and in each case less the
amount due Seaside for reimbursement of its expenses pursuant to Section 5.2
hereof.
     2.5 Closing Conditions.
          (a) The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
               (i) the accuracy on the Closing Date of the representations and
warranties of Seaside contained herein;
               (ii) all obligations, covenants and agreements of Seaside
required to be performed at or prior to the Closing Date shall have been
performed;
               (iii) the delivery by Seaside of the items set forth in
Section 2.4 of this Agreement;
               (iv) with respect to any Subsequent Closing, the 10-Day VWAP
shall equal or exceed the Floor, as set forth in Section 2.6(a) of this
Agreement; and
               (v) the Registration Statement shall have been declared effective
by the Commission and shall be in full force and effect.
          (b) The obligations of Seaside hereunder in connection with each
Closing are subject to the satisfaction by the Company, or waiver by Seaside, of
the following conditions:
               (i) the accuracy on the Closing Date of the representations and
warranties of the Company contained herein (as qualified and limited by the
Disclosure Schedules, as updated through such Closing Date);
               (ii) all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed, and all Required Approvals shall have been obtained;
               (iii) the delivery by the Company of the items set forth in
Section 2.3 of this Agreement;

5



--------------------------------------------------------------------------------



 



               (iv) with respect to any Subsequent Closing, the 10-Day VWAP
shall equal or exceed the Floor, as set forth in Section 2.6(a) of this
Agreement;
               (v) there shall have been no Material Adverse Effect with respect
to the Company since the date hereof that has not been cured by the Company;
               (vi) the Registration Statement shall have been declared
effective by the Commission and shall be in full force and effect;
               (vii) the purchase of Shares at a Subsequent Closing from the
Company shall not cause Seaside’s beneficial ownership of the Common Stock,
calculated in accordance with Rule 13d-3 promulgated by the Commission, to
exceed 10% of the Company’s outstanding common stock immediately after such
Subsequent Closing; and
               (viii) from the date hereof to each Closing Date, trading in the
Common Stock shall not have been suspended by the Commission and trading in
securities generally as reported by Bloomberg Financial Markets shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of Seaside, makes it
impracticable or inadvisable to purchase the Shares at the Closing.
     2.6 The Floor; Dollar Limit on Purchases.
          (a) In the event that the 10-Day VWAP does not equal or exceed the
Floor, as calculated with respect to any Closing Date, then such Closing will
not occur. In each such event, there will be one fewer Closing pursuant to this
Agreement and the aggregate number of Shares to be purchased hereunder shall be
reduced by 700,000 Shares (as the same may be proportionately adjusted in
respect of any stock split, stock dividend, combination, recapitalization or the
like with respect to the Common Stock, all such adjustments to be made in a
commercially reasonable manner) for each such Closing that does not occur
because the Floor has not been reached.
          (b) If for any Subsequent Closing the amount of the proposed
investment by Seaside at such Closing is greater than two times the amount
invested by Seaside at the immediately preceding Closing (the “Dollar Limit”),
then Seaside shall have the option to reduce the number of Shares purchased at
such Subsequent Closing such that the amount of the investment at such Closing
is an amount equal to (as near as possible) the Dollar Limit.
          (c) In the event that the Registration Statement is not effective and
in full force and effect with respect to any Closing Date, then such Closing
will not occur. In each such event, there will be one fewer Closing pursuant to
this Agreement and the aggregate number of Shares to be purchased hereunder
shall be reduced by 700,000 Shares (as the same may be proportionately adjusted
in respect of any stock split, stock dividend, combination, recapitalization or
the like with respect to the Common Stock, all such adjustments to be made in a
commercially reasonable manner) for each such Closing that does not occur
because the Registration Statement is not effective and in full force and effect
on the applicable Closing Date.

6



--------------------------------------------------------------------------------



 



          (d) In the event that the Company furnishes to Seaside a certificate
signed by the Chief Executive Officer or Chief Financial Officer of the Company
stating that a material development or potential material development involving
the Company has occurred which the Company would be obligated to disclose in the
Prospectus Supplement, which disclosure would, in the good faith judgment of the
Chief Executive Officer, Chief Financial Officer, General Counsel or the Board
of Directors of the Company, be premature or otherwise inadvisable at such time,
then such Subsequent Closing will not occur; provided, however, that the Company
will not be permitted to cancel a Subsequent Closing pursuant to this
Section 2.6(d) more than eight times during the term of this Agreement. In the
event that a Subsequent Closing is cancelled pursuant to this Section 2.6(d),
then an additional Subsequent Closing will be added to the end of the schedule
set forth in the definition of Subsequent Closing Date as a replacement for the
cancelled Subsequent Closing such that the number of Closings pursuant to this
Agreement will remain unchanged as a consequence of the delivery of a
certificate pursuant to this Section 2.6(d).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules, which Disclosure
Schedules may be updated before any Closing and shall be deemed a part hereof,
the Company hereby makes the representations and warranties set forth below to
Seaside as of the date hereof and as of each Closing Date (provided that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of such Closing with respect to such date):
          (a) Subsidiaries. All of the significant subsidiaries (as that term is
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) of the
Company are listed in the Company’s most recent Annual Report on Form 10-K as
modified by any subsequent SEC Reports filed with the SEC (each a “Subsidiary”).
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any Liens, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities. If the Company has no
subsidiaries, then references in the Transaction Document to the Subsidiaries
will be disregarded.
          (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and, to the knowledge of the Company, no Proceeding has
been instituted in any such jurisdiction revoking,

7



--------------------------------------------------------------------------------



 



limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by the Transaction Document and otherwise to carry out its
obligations thereunder. The execution and delivery of the Transaction Document
by the Company and the consummation by it of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of the
Company and its stockholders, and no further action is required by the Company
or its stockholders in connection therewith other than in connection with the
Required Approvals. The Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Document by the Company, the issuance and sale of the Shares at each
Closing and the consummation by the Company of the other transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, violate or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement (written or oral), credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of (x) any law, rule or regulation to
which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, or (y) any order, judgment,
injunction, decree or other restriction of any court or governmental authority
that names the Company or a Subsidiary or to or by which, to the Company’s
knowledge, the Company or a Subsidiary or any property or asset thereof is bound
or affected, except in the case of each of clauses (ii) and (iii), such as would
not reasonably be expected to result in a Material Adverse Effect.
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization, approval or order of, give any notice
to, or make any filing or registration with, any court or other federal, state,
local or other governmental authority, the Trading Market or other Person
(including its stockholders) in connection with the execution, delivery and
performance by the Company of the Transaction Document, other than (i) the
filing of the Prospectus Supplement and (ii) any notice filings or SEC Reports
as are required to be made

8



--------------------------------------------------------------------------------



 



following each Closing Date under applicable federal and state securities laws
or under applicable rules and regulations of the Trading Market (collectively,
the “Required Approvals”).
          (f) Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with the Transaction Document, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to this Agreement. The
issuance by the Company to Seaside or the resale by Seaside of the Shares has
been registered under the Securities Act and all of the Shares when delivered
will be freely transferable and tradable on the Trading Market by Seaside
without restriction (other than any restrictions arising solely from the status,
acts or omissions of Seaside). The Registration Statement is effective and
available for the issuance or the resale by Seaside of the Shares thereunder and
the Company has not received any notice that the Commission has issued or
intends to issue a stop-order with respect to the Registration Statement or that
the Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so. The “Plan of Distribution” section under the
Registration Statement as supplemented by the Prospectus Supplement permits the
issuance and sale, or the resale by Seaside, of the Shares hereunder.
          (g) Capitalization. The capitalization of the Company is as set forth
in the Registration Statement as of the dates set forth therein. The Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plan, the
issuance of shares of Common Stock to consultants pursuant to written consulting
agreements and to vendors in payment for goods and services and the issuance of
shares of Common Stock pursuant to the vesting, conversion or exercise of
outstanding Common Stock Equivalents, and as otherwise set forth in the
Disclosure Schedules. No Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Document. Except as disclosed in
the SEC Reports or Section 3.1(g) of the Disclosure Schedules, there are no
outstanding options, warrants, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. Except as disclosed in the SEC Reports or Section 3.1(g) of the
Disclosure Schedules, the issue and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than Seaside) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws and requirements of the
Trading Market, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder or the Board of
Directors of the Company is required for the issuance and sale of the Shares,
other than the Required Approvals. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the

9



--------------------------------------------------------------------------------



 



Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.
          (h) SEC Reports; Financial Statements. The Company has filed or
furnished all reports, schedules, forms, statements and other documents required
to be filed or furnished by it under the Securities Act and the Exchange Act
(including all required exhibits thereto), including pursuant to Section 13(a)
or 15(d) thereof (the foregoing materials, as the same may be amended, and
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) for the 12 months
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) and any notices, reports or other filings pursuant to
applicable requirements of the Trading Market on a timely basis or has received
a valid extension of such time of filing, and has filed any such SEC Reports and
notices, reports or other filings pursuant to applicable requirements of the
Trading Market prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements (i) have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and (ii) fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.
          (i) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that would reasonably be expected to result in a Material Adverse Effect,
except as has been reasonably cured by the Company, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting except as otherwise required pursuant to GAAP,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company) and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Company stock option
and incentive plans or awards.

10



--------------------------------------------------------------------------------



 



          (j) Litigation. Except as disclosed in the SEC Reports, there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties, or
to the Company’s knowledge any of their respective officers or directors (in any
such officer’s or director’s capacity as such) before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of the Transaction Document
or the Shares or (ii) would, if there were an unfavorable decision, ruling or
finding, have or reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor, to the knowledge of the Company,
any director or officer thereof (in his or her capacity as such), is or has been
the subject of any Proceeding involving a claim or violation of, or liability
under, any federal or state securities laws or a claim of breach of fiduciary
duty. There has not been and, to the knowledge of the Company, there is not
currently pending or contemplated, any investigation by the Commission involving
the Company or any Subsidiary or any current or former director or officer of
the Company or any Subsidiary (in his or her capacity as such). The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act and, to the Company’s knowledge, no proceeding for
such purpose is pending before or threatened by the Commission.
          (k) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would reasonably be expected
to result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body naming the Company or a Subsidiary or of which the Company has
knowledge, or (iii) is in violation of any statute, rule or regulation of any
governmental authority or the Trading Market, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as would not reasonably be expected to have a Material Adverse Effect.
          (l) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof or any Closing Date, received notice from
any Trading Market on which the Common Stock is or has been listed or quoted (as
applicable) to the effect that the Company is not in compliance with the listing
or quotation (as applicable) and maintenance requirements of such Trading
Market. The Company is, and immediately after the consummation of the
transactions contemplated hereby will be, in compliance with all such listing or
quotation (as applicable) and maintenance requirements.
          (m) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights

11



--------------------------------------------------------------------------------



 



agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) and the laws of its
state of incorporation that is or could become applicable to Seaside as a result
of Seaside and the Company fulfilling their obligations or exercising their
rights under the Transaction Document, including without limitation the
Company’s issuance of the Shares and Seaside’s ownership of the Shares.
          (n) Effective Registration Statement. The Registration Statement has
been declared effective by the Commission and remains effective as of the date
hereof and the Company knows of no reason why the Registration Statement will
not continue to remain effective for the foreseeable future. The Company is
eligible to use Form S-3 registration statements for the issuance of securities.
          (o) Acknowledgment Regarding Seaside’s Purchase of Shares. The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby and thereby. The Company further acknowledges that Seaside
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to this Agreement and the transactions
contemplated hereby and thereby and any advice given by Seaside or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby and thereby is merely incidental to Seaside’s purchase of
the Shares. The Company further represents to Seaside that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby and thereby by the Company
and its representatives.
          (p) Approvals. The issuance and listing or quotation (as applicable)
on the Trading Market of the Shares requires no further approvals, including but
not limited to, the approval of stockholders.
          (q) Intellectual Property. The Company possesses such right, title and
interest in and to, or possesses legal rights to use, all such patents, patent
rights, trade secrets, inventions, know-how, trademarks, trade names,
copyrights, service marks and other proprietary rights (“Intellectual Property”)
as are material to the conduct of the Company’s business except Intellectual
Property the failure of which to possess would not reasonably be expected to
have a Material Adverse Effect. Except as disclosed in the SEC Reports, the
Company has not received any notice of infringement, misappropriation or
conflict from any third party as to Intellectual Property owned by or
exclusively licensed to the Company that has not been resolved or disposed of,
which infringement, misappropriation or conflict would, if the subject of an
unfavorable decision, ruling or finding, reasonably be expected to have a
Material Adverse Effect. To the Company’s knowledge, it has not infringed,
misappropriated, or otherwise conflicted with the valid Intellectual Property of
any third parties, which infringement, misappropriation or conflict would, if
the subject of an unfavorable decision, ruling or finding, reasonably be
expected to have a Material Adverse Effect.
          (r) Permits. The Company has made all filings, applications and
submissions required by, and possesses all approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities necessary to own or lease its properties

12



--------------------------------------------------------------------------------



 



and to conduct its businesses (collectively, “Permits”), except for such Permits
the failure of which to possess or obtain would not reasonably be expected to
have a Material Adverse Effect. The Company has not received any written notice
of proceedings relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, and has no reason to
believe that any such Permit will not be renewed in the ordinary course.
          (s) Disclosure. The Company confirms that neither the Company nor any
officer, director or employee of the Company acting on its behalf (as such term
is used in Regulation FD) has provided Seaside or its agents or counsel with any
information that constitutes or might reasonably be expected to constitute
material, non-public information except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information. The Company
understands and confirms that Seaside will rely on the foregoing representations
and covenants in effecting transactions in securities of the Company. None of
the representations and warranties of the Company contained herein, nor any
statement made by the Company in any disclosure, schedule, exhibit, certificate
or other document furnished or to be furnished to Seaside in connection
herewith, contains or will contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
     3.2 Representations and Warranties of Seaside. Seaside hereby makes the
representations and warranties set forth below to the Company as of the date
hereof and as of each Closing Date (provided that representations and warranties
that speak as of a specific date shall continue to be true and correct as of
such Closing with respect to such date):
          (a) Organization; Authority. Seaside is a limited partnership duly
organized, validly existing and in good standing under the laws of the state of
Florida, with full right, power and authority to own and use its properties and
assets and to carry on its business as currently conducted and to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder. The execution, delivery and
performance by Seaside of the transactions contemplated by this Agreement have
been duly authorized by all necessary action on the part of Seaside and no such
further action is required. The Transaction Document has been (or upon delivery
will have been) duly executed by Seaside, and, when delivered by Seaside in
accordance with the terms thereof, will constitute the valid and legally binding
obligation of Seaside, enforceable against it in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
          (b) Experience of Seaside. Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Seaside has access to sufficient capital to fund its
anticipated obligations set forth in Sections 2.1 and 2.2. Seaside is

13



--------------------------------------------------------------------------------



 



able to bear the economic risk of an investment in the Shares and, at the
present time, is able to afford a complete loss of such investment.
          (c) Short Sales. Seaside has not directly or indirectly executed any
Short Sales or other hedging transactions in the securities of the Company.
          (d) No Brokers or Finders. Except for Omni Capital Corporation, whose
fees will be paid by the Company, no agent, broker, investment banker or other
firm is or will be entitled to any broker’s or finder’s fee or any commission or
similar fee from Seaside in connection with any of the transactions contemplated
by this Agreement.
          (e) Limited Ownership. The purchase by Seaside of the Shares issuable
to it at the Closings will not result in Seaside (individually or together with
any other Person with whom Seaside has identified, or will have identified,
itself as part of a “group” in a public filing made with the Commission
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.9% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that all
Closings contemplated by this Agreement shall have occurred.
          (f) Investment Intent. Based on its past experience in transactions
similar to the transaction contemplated by this Agreement and its intentions
with respect to the Shares that are issuable to it under this Agreement, Seaside
does not believe it is an underwriter.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 No Transfer Restrictions. Certificates evidencing the Shares shall not
contain any legend restricting their transferability by Seaside. The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
if required by the Company’s transfer agent to effect a transfer of any of the
Shares; such opinion shall be provided by the Company’s counsel at no expense to
Seaside.
     4.2 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m.
Eastern time on the Trading Day following the date hereof, file a Current Report
on Form 8-K which attaches as an exhibit this Agreement, in a form reasonably
acceptable to Seaside and its counsel, if Seaside is readily available to review
such Form 8-K in a timely manner, disclosing the material terms of the
transactions contemplated hereby.
     4.3 Shareholders Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person that Seaside is an
“Acquiring Person” or similar designation under any shareholders rights plan or
similar plan or arrangement in effect or hereafter adopted by the Company, or
that Seaside could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under the Transaction Document or
under any other agreement between the Company and Seaside.
     4.4 Investment Company Status. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

14



--------------------------------------------------------------------------------



 



     4.5 Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide Seaside or its agents
or counsel with any information that the Company believes constitutes material
non-public information. The Company understands and confirms that Seaside shall
be relying on the foregoing representations in effecting transactions in
securities of the Company. Seaside covenants and agrees that it shall not, and
shall cause its counsel not to, knowingly request from the Company or any person
acting on the Company’s behalf any material non-public information (other than
any such information disclosed prior to the date of this Agreement).
     4.6 Indemnification of Seaside. Subject to the provisions of this
Section 4.6, the Company will indemnify and hold Seaside and its respective
directors, officers, stockholders, partners, members, employees, agents and
Affiliates (each, a “Seaside Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and actual and
reasonable attorneys’ fees and costs of investigation reasonably incurred in
connection with defending or investigating any suit or action in respect thereof
to which any Seaside Party is or reasonably believes it may become a party under
the Securities Act, the Exchange Act or any other federal or state statutory law
or regulation, at common law or otherwise, insofar as such losses, liabilities,
obligations, claims, demands, contingencies, damages, costs and expenses arise
out of or are based on (a) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any Prospectus
Supplement, or (b) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, provided that the Company will not be liable in any such case to
the extent that any such liability, obligation, claim, demand, contingency,
damage, cost or expense arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by and regarding Seaside expressly for inclusion therein. If any action
shall be brought against any Seaside Party in respect of which indemnity may be
sought pursuant to this Agreement, such Seaside Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing. Any Seaside Party shall have the right
to employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Seaside Party except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Seaside Party such that common representation
would be unethical or ineffective. The Company will not be liable to any Seaside
Party under this Agreement (x) for any settlement by a Seaside Party effected
without the Company’s prior written consent, which consent shall not be
unreasonably withheld or delayed; or (y) to the extent, but only to the extent,
that a loss, liability, obligation, claim, demand, damage, cost or expense is
attributable to any Seaside Party’s breach of any of the representations,
warranties, covenants or agreements made by Seaside in this Agreement.
     4.7 Listing or Quotation of Common Stock. The Company hereby agrees to use
its best efforts to maintain the listing or quotation (as applicable) of the
Common Stock on its current Trading Market and all other Trading Markets on
which such Common Stock may hereafter be

15



--------------------------------------------------------------------------------



 



listed or quoted (as applicable), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such Trading Market(s), provided that best efforts shall not require the
expenditure of time or money that is unreasonable in light of the likelihood of
success of the efforts. The Company further agrees that, if the Company applies
to have the Common Stock traded on any Trading Market other than its current
Trading Market, it will include in such application all of the Shares and will
take such other action as is reasonably necessary to cause all of the Shares to
be listed on such other Trading Market.
     4.8 Stockholder Approval. The Company shall not issue shares of Common
Stock or Common Stock Equivalents, if such issuance would require stockholder
approval pursuant to applicable rules of the Trading Market, unless and until
such stockholder approval is obtained.
     4.9 Short Sales; Limits on Trading. Seaside covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with it will
(a) execute any Short Sales in the securities of the Company from the date
hereof until the final Subsequent Closing contemplated hereby, or (b) sell a
quantity of Shares that exceeds 10% of the total number of shares of Common
Stock traded on any Trading Day.
     4.10 Prospectus Supplement. The Company will use its best efforts to file
the Prospectus Supplement in accordance with the requirements of Rule 424
promulgated under the Securities Act on or before the Initial Closing Date and,
if required, before each Subsequent Closing Date.
ARTICLE V
MISCELLANEOUS
     5.1 Termination. This Agreement may be terminated by the Company,
immediately upon written notice to Seaside; provided, however, that no such
termination pursuant to this Section 5.1 will affect the right of any party to
sue for any breach by the other party (or parties).
     5.2 Fees and Expenses. Except as otherwise set forth in this Agreement and
as set forth in this Section 5.2 below, each party shall pay the fees and
expenses of its own advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp and other taxes and duties levied in connection with the
delivery of the Shares. Notwithstanding the foregoing, at the Initial Closing
the Company shall reimburse Seaside for the fees and expenses of its counsel,
White White & Van Etten PC, in an amount equal to $25,000 and at each Subsequent
Closing the Company shall reimburse Seaside for the fees and expenses of its
counsel, White White & Van Etten PC, in an amount equal to $2,500. Such legal
fees may be withheld by Seaside from the amount to be paid for the Shares
purchased at the Initial Closing and any Subsequent Closing.
     5.3 Entire Agreement. The Transaction Document, together with the exhibits
and schedules thereto (including the Disclosure Schedules), contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

16



--------------------------------------------------------------------------------



 



     5.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via electronic mail or facsimile at
the electronic mail address or facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (Eastern time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via electronic mail or facsimile at the electronic mail address or
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day,
(c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto or as otherwise provided in writing from time to time by the addressee to
the other party.
     5.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Seaside or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
     5.6 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of other party; provided that Seaside may
assign its rights and obligations under this Agreement to an affiliate of
Seaside without obtaining the Company’s prior written consent so long as the
assignee shall agree in writing to be bound by such obligations and provided
that Seaside shall in any event remain liable for the obligations of any such
assignee under this Agreement.
     5.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
     5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Document shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its

17



--------------------------------------------------------------------------------



 



reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
     5.10 Survival. The representations and warranties herein shall survive the
Closings and delivery of the Shares for the applicable statute of limitations.
     5.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile or email transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or email signature
page were an original thereof.
     5.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Document, whenever one party exercises a right, election, demand or
option under the Transaction Document and the other party does not timely
perform its related obligations within the periods therein provided, then the
exercising party may rescind or withdraw, in its sole discretion from time to
time upon written notice to the other party, any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights.
     5.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Seaside and
the Company will be entitled to specific performance under the Transaction
Document. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of the obligations
set forth herein and hereby agree to waive in any such action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
     5.15 Payment Set Aside. To the extent that either party hereto makes a
payment or payments to the other party hereto pursuant to the Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

18



--------------------------------------------------------------------------------



 



     5.16 Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Document and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Document or any amendments hereto.
(Signature Pages Follow)

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

          MannKind Corporation   Address for Notice:
 
       
By:
  /s/ Hakan S. Edstrom   28903 North Avenue Paine
 
  Name: Hakan S. Edstrom   Valencia, CA 91355
 
  Title: President and Chief Operating Officer   Attention: David Thomson, Esq.
 
      Fax: 661-775-5350
 
      Email: dthomson@mannkindcorp.com
 
        With a copy (which shall not constitute notice) to:   Cooley LLP
 
      4401 Eastgate Mall
 
      San Diego, CA 92121-1909
 
      Attention: D. Bradley Peck, Esq.
 
      Fax: 858-550-6420
 
      Email: bpeck@cooley.com
 
        Seaside 88, LP   Address for Notice:
 
        By: Seaside 88 Advisors, LLC    
 
       
By:
  /s/ William J. Ritger   750 Ocean Royale Way
 
 
 
Name: William J. Ritger
Title: Manager   Suite 805
North Palm Beach, FL 33408
 
      Attention: William J. Ritger and
 
      Denis M. O’Donnell, M.D.
 
      Fax: 866-358-6721
 
      Email: wjr@seaside88.com
 
        With a copy (which shall not constitute notice) to:   White White & Van
Etten PC
 
      55 Cambridge Parkway
 
      Cambridge, MA 02142
 
      Attention: David A. White, Esq.
 
      Fax: 617-225-0205
 
      Email: daw@wwvlaw.com
 
        DWAC Instructions for Common Stock:    
 
        DTC # - 0571 -     Account number - G53-1348923    

